NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 11a0291n.06

                                  Nos. 08-3942, 08-3987, 09-3205
                                                                                             FILED
                           UNITED STATES COURT OF APPEALS                                May 03, 2011
                                FOR THE SIXTH CIRCUIT                              LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                                   )
                                                            )        ON APPEAL FROM THE
        Plaintiff-Appellee,                                 )        UNITED STATES DISTRICT
                                                            )        COURT FOR THE
v.                                                          )        NORTHERN DISTRICT OF
                                                            )        OHIO
RICHARD B. WHITE;                                           )
MICHAEL A. SUHADOLNIK,                                      )
                                                            )                  OPINION
        Defendants-Appellants.                              )




BEFORE: NORRIS, COLE, and KETHLEDGE, Circuit Judges.


        PER CURIAM. Defendants Richard B. White and Michael A. Suhadolnik appeal from the

denial of their motion for a new trial or, alternatively, for an evidentiary hearing. In 2003, defendants

and three other individuals were charged in a fourteen-count indictment with crimes related to

Medicare fraud. White was found guilty on all counts; Suhadolnik was convicted of a single wire

fraud count. This court affirmed those convictions on direct appeal. United States v. White, 492
F.3d 380 (6th Cir. 2007). Although we affirmed the convictions, we vacated an order of the district

court denying defendants’ motion for a new trial and remanded the matter to enable the trial court

to conduct an evidentiary hearing to determine whether the government withheld material evidence

favorable to defendants. On remand, the district court conducted a hearing but denied relief.
Nos. 08-3942, 08-3987, 09-3205
United States v. White

        Our previous opinion contained an extensive discussion of the events that triggered the

underlying prosecution, the evidence produced at trial, and our reasons for affirming the verdicts.

By contrast, this appeal is much narrower in scope and presents a single question: Did the documents

uncovered by defendants after remand, coupled with the testimony presented during the evidentiary

hearing, entitle defendants to a new trial? Having had the benefit of extensive briefing and oral

argument, the panel concludes, as did the district court, that the new evidence does not call the

validity of the verdicts into question. We have independently assessed that evidence and now affirm

the judgment of the district court based upon the reasoning set forth in its opinion filed on July 16,

2008.

        The judgment of the district court is affirmed.




                                                -2-